UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOBY HUNTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:12-cr-00239-GCM-DCK-6; 3:16-cv-00052-
GCM)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Toby Hunter, Appellant Pro Se.       Benjamin Bain-Creed, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Toby    Hunter       seeks    to    appeal          the   district       court’s       order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will      not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies      this    standard      by

demonstrating        that     reasonable            jurists      would      find      that     the

district      court’s      assessment       of       the    constitutional           claims    is

debatable     or     wrong.        Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and      that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Hunter has not made the requisite showing.                          Accordingly, we deny

a   certificate      of     appealability           and     dismiss      the    appeal.         We

dispense      with    oral      argument         because        the    facts         and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3